Citation Nr: 1705492	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for pseudofolliculitis barbae. 

4.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the spine with surgical scar. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1971 to February 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was last before the Board in September 2014, whereupon the issues presently before the Board were remanded for further development.  Thereafter, the RO issued a June 2015 supplemental statement of the case continuing the denial of service connection for migraine headaches and hepatitis C as well as an increased initial rating for the back condition and a July 2015 statement of the case continuing the denial of service connection for pseudofolliculitis barbae.  Subsequently, the matter was returned to the Board for its adjudication. 

The Veteran's representative appeared for a videoconference hearing in January 2016 before a different Veterans Law Judge (VLJ) sitting in Washington, D.C.  As described below, that hearing was never conducted.  Prior to that hearing, the Veteran testified at a Travel Board hearing in December 2012 before the undersigned VLJ at the RO. 




FINDINGS OF FACT

1.  The Veteran, through his representative, did not present testimony during the January 2016 hearing before a separate VLJ. 

2.  Prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of all of the issues currently on appeal before the Board. 


CONCLUSIONS OF LAW

1.  The final Board decision shall not be rendered by a three judge panel, and the Veteran is not entitled to an opportunity for a hearing before any other veterans law judges.  See 38 U.S.C.A. § 7102 (a) (West 2002); 38 C.F.R. § 19.3 (2016).

2.  The criteria for withdrawal of the appeal for the issues of entitlement to service connection for migraine headaches, hepatitis C and pseudofolliculitis barbae as well as for an increased initial rating for degenerative disc disease and degenerative joint disease of the spine with surgical scar and TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's representative appeared for a videoconference hearing at the RO in January 2016 before a separate VLJ sitting in Washington, D.C.  A review of the transcript of that interaction reveals that the sole purpose for appearing at the hearing was to inform the Board that the Veteran wished to withdraw his appeal of all of the issues presently before the Board.  Informing the Board of the intent to withdrawal does not constitute the presentation of testimony as contemplated by 38 U.S.C.A. § 7102 (a) and 38 C.F.R. § 19.3, which dictate that the final Board decision in a case heard by more than one VLJ must be rendered by a three judge panel.  Accordingly, the provisions of 38 U.S.C.A. § 7102 (a) and 38 C.F.R. § 19.3 pertaining to the requirements for a three judge panel, as well as the provisions of 38 C.F.R. § 20.707 pertaining to entitlement to a hearing before the third panel member, are not applicable to the present matter.  Thus, the Board finds that it is appropriate for the undersigned VLJ, who heard testimony from the Veteran in December 2012 regarding the issues on appeal, to adjudicate this matter alone. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  During the January 2016 hearing, the Veteran's representative informed the Board via the sitting VLJ that the Veteran wished to withdraw his appeal of all of the issues pending before the Board.  Thereafter, in a May 2016 letter, the Veteran's fiduciary, an E.J.S., stated that on behalf of the Veteran she wished to drop all of the pending issues on appeal.  There remains no allegation of errors of fact or law for appellate consideration with regards to the issues on appeal.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed. 



ORDER

The appeal seeking entitlement to service connection for migraine headaches is dismissed 

The appeal seeking entitlement to service connection for hepatitis C is dismissed

The appeal seeking entitlement to service connection for pseudofolliculitis barbae is dismissed 

The appeal seeking entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the spine with surgical scar is dismissed. 

The appeal seeking entitlement to TDIU is dismissed. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


